DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed April 28, 2022.  Claims 1-4, 6-7, and 9-20 are pending in this case.  Claims 5 and 8 were previously canceled.  Claims 1, 2, 4, 7, 10, 12, 14, 16, 17, 19, and 20 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022, has been entered.
  Response to Arguments
Applicant's arguments filed April 28, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-4, 6-7, and 9-20, as currently amended, that the claims recite statutory subject matter.  
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of keeping records of transactions. Taking the claim elements separately, the payment device and service provider perform the steps or functions of transferring based on a condition, determining whether the condition is met, and if so, performing the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Applicant argues, regarding claims 1, 4, and 7, as currently amended, that nothing in the cited references teaches, discloses, or suggests  “inserting using the set of triggers, the filtered data in the upgraded table, wherein the filtered data generated by the upgrade procedure of the quality system during the upgrade session is hidden from the production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session”.
Examiner notes that the said language is not present in the current version of the claims and therefore this argument is inapposite.  
Applicant argues, regarding claims 1, 4, and 7, as currently amended, that nothing in the cited references teaches, discloses, or suggests initiating, by the first blockchain member node, an asset transfer contract operation that completes in real time the asset transfer of the given amount of blockchain assets from the payer to the payee by causing the intermediate blockchain members to transfer respective blockchain assets to respective downstream neighboring blockchain members, 
Examiner respectfully disagrees.
Pienkos teaches initiating, by the first blockchain member node, an asset transfer contract operation that completes in real time the asset transfer of the given amount of blockchain assets from the payer to the payee by causing the intermediate blockchain members to transfer respective blockchain assets to respective downstream neighboring blockchain members (col 23 In 5-23), (col 23 In 5-23) “Flow charts 501-503 show additional exemplary steps of IPM computer system 210 in relation to computer systems 220, 230 and 240 of IP owners 120, IP desirers 130 and IP exchanges 140. In particular, flow charts 501-503 indicate that steps of flow charts 300, 400 of FIGS. 3-4 can be combined into a single method of operation of a IPIB computer system 210 that interacts with all of IP owners 120, IP desirers 130 and IP exchanges 140 simultaneously, in rapid succession, or in a completely automatic manner. Indeed, in a preferred embodiment of the invention, IPIB computer system 210 is capable of automatically inter acting with computer systems 220, 230 and 240 of IP owners 120, IP desirers 130 and IP exchanges 140 and conducting IP transfer (including the communication of necessary information and the initiation and concluding of transactions involving the licensing, sale and purchase of IP) between IPIB 110 and each of the IP owners, IP desirers and IP exchanges.”)
Applicant’s further arguments with respect to claims 1, 4, and 7, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method, independent claim 4 is directed to a non-transitory computer-readable medium, and independent claim 7 is directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite transferring assets based on carrying out an asset transfer condition which involves a commercial or legal interaction.
Specifically, the claims recite transferring based on a condition, determining whether the condition is met, and if so, performing the transaction. This is a method of organizing human activity because transferring assets based on carrying out a contract involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve transferring assets based on carrying out a contract, which involves a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the computers and memory devices, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of transferring based on a condition, determining whether the condition is met, and if so, performing the transaction. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of keeping records of transactions. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of transferring based on a condition, determining whether the condition is met, and if so, performing the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-3, 6, and 9-20 further describe the abstract idea of transferring assets based on meeting certain conditions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 4, and 7 –
The independent claims recite, in newly-added language, “wherein the intermediate blockchain members are configured to perform combined multidimensional blockchain asset transfer integrating requested transfers”.  The said recitation is not supported in the specification.  
The independent claims further recite, in newly-added language, “simultaneously in an atomic transaction by using the combined multidimensional blockchain asset transfer integrating the requested transfers”. The said recitation is not supported in the specification.  
Claims 2-3, 6, and 9-20 are rejected under similar criteria since each depends from claim 1, 4, or 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 103 as being patentable over Letourneau (US 2016/0092988) in view of Compiano (US 2008/0222035), Pienkos (US 8,700,476), and Andreev et al (US 11,164,165).
Regarding claims 1, 4, and 7 –
Letourneau discloses a computer-implemented method for transferring assets(abs), the computer-implemented method comprising:
receiving, by a first blockchain member node of a first blockchain member of a blockchain network, a request to transfer a given amount of blockchain assets from a payer to a payee, the blockchain network comprising a blockchain, a plurality of blockchain member nodes, and a plurality of anchor point nodes that each comprise a blockchain node that issues one or more particular types of blockchain assets to a plurality of blockchain members of the blockchain and maintains a mapping between issued blockchain assets and corresponding off-chain assets; (par 6, 15, 55, 98, 76, 90-97)
receiving, by the first blockchain member node and for a second blockchain member, an asset transfer condition; (par 90)
determining, based on information obtained from the blockchain, that the second blockchain member and an upstream neighboring blockchain member hold respective first blockchain assets that are issued by a first anchor point node; (par 90, 97)
determining, based on the information obtained from the blockchain, that the second blockchain member and a downstream neighboring blockchain member hold respective second blockchain assets that are issued by a second anchor point node different from the first anchor point node, (par 15, 17, 76, 90, 97)
determining, based on the information obtained from the blockchain, that a first amount of the respective first blockchain assets that are being transferred from the upstream neighboring blockchain member to the second blockchain member during a blockchain asset transfer exceeds a second amount of the respective second blockchain assets that are being transferred from the second blockchain member to the downstream neighboring blockchain member during the blockchain asset transfer; (par 90-91)
selecting, by the first blockchain member node and for completing the requested transfer, the second blockchain member as an intermediate blockchain member of a given remittance route that comprises intermediate blockchain members between the payer and a payee for completing the blockchain asset transfer of the given amount of blockchain assets from a blockchain member corresponding to the payer to a blockchain member corresponding to the payee, (par 90, 97, 15, 17, 76),  wherein the intermediate blockchain members are configured to perform combined multidimensional blockchain asset transfer integrating requested transfers. (par 90, 97, 15, 17, 76)
Letourneau does not teach exceeds, by at least the amount defined by the numerical relationship indicated by the asset transfer condition, a second amount.
Compiano teaches exceeds, by at least the amount defined by the numerical relationship indicated by the asset transfer condition, a second amount. (par 82-83).
It would be obvious to one of ordinary skill in the art to combine Letourneau and Compiano in order to better control asset transfer transactions through the more precise definition of transfer conditions and by making sure of sufficient funds.
Letourneau does not specifically teach initiating, by the first blockchain member node, an asset transfer contract operation that completes in real time the asset transfer of the given amount of blockchain assets from the payer to the payee by causing the intermediate blockchain members to transfer respective blockchain assets to respective downstream neighboring blockchain members.
Pienkos teaches initiating, by the first blockchain member node, an asset transfer contract operation that completes in real time the asset transfer of the given amount of blockchain assets from the payer to the payee by causing the intermediate blockchain members to transfer respective blockchain assets to respective downstream neighboring blockchain members (col 23 In 5-23, “Flow charts 501-503 show additional exemplary steps of IPM computer system 210 in relation to computer systems 220, 230 and 240 of IP owners 120, IP desirers 130 and IP exchanges 140. In particular, flow charts 501-503 indicate that steps of flow charts 300, 400 of FIGS. 3-4 can be combined into a single method of operation of a IPIB computer system 210 that interacts with all of IP owners 120, IP desirers 130 and IP exchanges 140 simultaneously, in rapid succession, or in a completely automatic manner. Indeed, in a preferred embodiment of the invention, IPIB computer system 210 is capable of automatically inter acting with computer systems 220, 230 and 240 of IP owners 120, IP desirers 130 and IP exchanges 140 and conducting IP transfer (including the communication of necessary information and the initiation and concluding of transactions involving the licensing, sale and purchase of IP) between IPIB 110 and each of the IP owners, IP desirers and IP exchanges.”)
Letourneau does not specifically teach transferring the first amount of the respective first blockchain assets that are issued by the first anchor point node from the upstream neighboring blockchain member to the second blockchain member with transferring the second amount of the respective second blockchain assets issued by the second anchor point node from the second blockchain member to the downstream neighboring blockchain member.
Pienkos teaches transferring the first amount of the respective first blockchain assets that are issued by the first anchor point node from the upstream neighboring blockchain member to the second blockchain member with transferring the second amount of the respective second blockchain assets issued by the second anchor point node from the second blockchain member to the downstream neighboring blockchain member. (col 23 ln 5-23)
It would be obvious to one of ordinary skill in the art to combine Letourneau, Compiano, and Pienkos in order to better control asset transfer transactions though the elimination of long lag times in transactions.
Letourneau does not specifically teach transferring blockchain assets simultaneously in an atomic transaction by using the combined multidimensional blockchain asset transfer integrating the requested transfers, without waiting for blockchain assets to be transferred from respective upstream neighboring blockchain members.
Andreev teaches transferring blockchain assets simultaneously in an atomic transaction by using the combined multidimensional blockchain asset transfer integrating the requested transfers, without waiting for blockchain assets to be transferred from respective upstream neighboring blockchain members. (col 15 ln 42-49, col 17 ln 7-col 18 ln 5).
It would be obvious to one of ordinary skill in the art to combine Letourneau, Compiano, and Pienkos with Andreev in order to achieve a faster and more economical transfer of assets. 
Regarding claim 2 –
Letourneau discloses that the second blockchain member created the asset transfer condition in response to determining that remaining first blockchain assets held by the second blockchain member and issued by the first anchor point node and remaining second blockchain assets held by the second blockchain member and issued by the second anchor point node satisfy a predetermined condition (par 15, 17, 76, 90), wherein the predetermined condition comprises that:
remaining second blockchain assets held by the second blockchain member and issued by the second anchor point node is not less than a first predetermined value (par 15, 17, 76, 90), and
remaining first blockchain assets held by the second blockchain member and issued by the first anchor point node allows an amount of blockchain assets issued by the first anchor point node to be transferred in to the second blockchain member, and the amount of the blockchain assets issued by the first anchor point node to be transferred in to the second blockchain member is no less than a second predetermined value. (par 90, 97)
Regarding claims 3, 6, and 9 –
Letourneau discloses obtaining, by the first blockchain member, data indicating that the asset transfer condition has been set to an invalid state when remaining blockchain assets held by the first blockchain member and issued by the first anchor point node and remaining blockchain assets held by the first blockchain member and issued by the second anchor point node do not satisfy a predetermined condition. (par 15, 17, 76, 90, 97)
Regarding claims 10, 14, and 17 –
Letourneau discloses that selecting the second blockchain member as an intermediate blockchain member for the remittance route comprises:
selecting, based on one or more asset transfer conditions published by multiple blockchain members, multiple pairs of neighboring intermediate blockchain members that each comprise a respective upstream member and a respective downstream neighboring blockchain member that both have blockchain assets issued by a respective common anchor point comprising a respective blockchain node implemented as a computer; (par 90, 97, 15, 17, 76) and
determining the remittance route from the first blockchain member to a third blockchain member corresponding to the payee through each selected pair of neighboring intermediate blockchain members (par 15, 17, 76), wherein:
one of the selected pairs of neighboring intermediate blockchain members comprises the second blockchain member and the upstream neighboring blockchain member; (par 90, 97, 15, 17, 76) and
one of the selected pairs of neighboring intermediate blockchain members comprises the second blockchain member and the downstream neighboring blockchain member. (par 90, 97, 15, 17, 76)
Regarding claims 11, 15, and 18 -
Letourneau discloses identifying multiple remittance routes between the first blockchain member and the third blockchain member (par 90, 97, 15, 17, 76); and
selecting, as the remittance route, a shortest remittance route of the multiple remittance routes. (par 90, 97, 15, 17, 76)
Regarding claims 12, 16, 19 and 20 -
Note that claims 12, 16, 19, and 20 constitute nonfictional descriptive material and therefore do not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057,_ __—, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, _—_, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Regarding claim 13 –
Letourneau discloses issuing, by the first anchor point node, the respective first blockchain assets to each of the second blockchain member and the upstream neighboring blockchain member; (par 90-97) and
issuing, by the second anchor point node, the respective second blockchain assets to each of the second blockchain member and the downstream neighboring blockchain member. (par 90-97)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng et al (US 2017/0109735) teach computationally efficient transfer processing and auditing apparatuses, methods and systems.
DeCastro (US 2015/0170112) teaches systems and methods for providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual currencies in various transactions, banking operations, and wealth management scenarios.
Rajagopal et al (US 2014/0114852) teach instant clearing and settlement for payment transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685